TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                         AT MURFREESBORO

Danny Brad Gentry,                          )   Docket No.: 2017-05-0436
           Employee,                        )
v.                                          )
Franke USA Holding, Inc.,                   )   State File No.: 79795-2015
            Employer,                       )
and                                         )   Judge Thomas Wyatt
Sentry Insurance Company,                   )
            Insurer.                        )


       ORDER FOR PARTIAL SUMMARY JUDGMENT SETTING DATE OF
      MAXIMIM MEDICAL IMPROVEMENT AND DENYING PAYMENT OF
     PERMANENT DISABILITY BENEFITS AND COMPENSATION HEARING
            ORDER AWARDING FUTURE MEDICAL BENEFITS


       This claim came before the Court on August 30, 2018, for a telephonic oral
argument of the Motion for Summary Judgment filed by Franke USA Holding, Inc.
(Franke). Danny Brad Gentry represented himself, while Attorney Lee Anne Murray
represented Franke. Franke's motion seeks summary judgment on two points: (1) that
Mr. Gentry retained a zero-percent impairment rating for his compensable injury, and
thus Franke does not owe him permanent partial disability benefits; and (2) that Mr.
Gentry attained maximum medical improvement (MMI) from his work injury on July 28,
2017. Franke does not seek to dismiss its obligation to provide authorized future care of
Mr. Gentry's work injury under Dr. Brian Petersen. For the reasons below, the Court
holds that Franke is entitled to summary judgment on the issues described above.

                                Procedural Background

        Franke filed the motion with supporting documentation on July 26. On August
10, the Court conducted a telephonic hearing and informed Mr. Gentry about the
procedures applicable to a summary judgment motion. The Court also discussed the fact
that Franke produced medical expert opinion on the issues of impairment rating and
MMI; thus he likely needed contrary medical expert opinion on these points to defend the

                                           1
motion. The Court also told Mr. Gentry of his obligation to respond to Franke's
Statement of Undisputed Facts and outlined the deadlines applicable to summary
judgment. The Court urged Mr. Gentry to read Tennessee Rule of Civil Procedure 56
and suggested that he contact the Bureau's Ombudsman Program to seek assistance in
defending Franke's motion.

                 Summary Judgment-Payment ofPermanent Disability Benefits

       Moving to the merits of Franke's motion, the Court considered the following
statement in Payne v. D & D Elec., 2017 Tenn. LEXIS 215, at *8-9 (Tenn. 2017), for the
standard applicable to a motion for summary judgment:

                  When a motion for summary judgment is made and supported, the
          party opposing summary judgment must file a response to each fact set
           forth by the moving party. The nonmoving party may not rely upon the
           allegations in the pleadings; to survive summary judgment, the
          nonmoving party must set forth specific facts showing a genuine issue
           for trial. Tenn. R. Civ. P. 56.06. The nonmoving party's response "must
          do more than simply show that there is some metaphysical doubt as to
          the material facts." The nonmoving party must demonstrate the existence
          of specific facts in the record that could lead a rational trier offact to
          find in favor ofthe nonmoving party.

(Emphasis added.) (Internal case citations omitted.)

        Franke supported its motion with a Statement of Undisputed Facts, an affidavit of
the handling adjuster, and several sets of medical reports and forms signed by
physicians. 1 The Court considers Franke s motion unopposed since Mr. Gentry did not
file rebutting affidavits or responses to Franke's Statement of Undisputed Facts. 2 See
Rule 4.01(B) of the Practices and Procedures of the Court of Workers' Compensation
Claims; Beecher v. McKesson Corp., 2017 TN Wrk. Comp. App. Bd. LEXIS 41, at *7-8
(Jul. 21, 2017), holding that Tennessee Rule of Civil Procedure 56.03 requires the
moving party to file a Statement of Undisputed Facts and the non-moving party to
respond to what the movant filed. Despite Mr. Gentry's failure to respond, the Court will
decide Franke's motion on its merits.


1
  The Court notes that Franke supported its motion by unsworn medical records. Tennessee Rule of Civil Procedure
56.04 directs a decision-maker to consider "pleadings, depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any" in deciding whether a movant is entitled to summary judgment. However,
Mr. Gentry did not object to the unsworn nature of the evidence, and the Court will not raise this objection for him.
See Thomas v. Zipp Express, 2017 TN Wrk. Comp. App. Bd. LEXIS 22, at *12 (Mar. 15, 2017).
2
  Franke's Statement of Undisputed Facts contained statements that Dr. Brian Petersen rated Mr. Gentry's
impairment at zero percent and set July 28, 2017, as his date of MMI.

                                                         2
        The Court first addresses whether Franke is entitled to summary dismissal of Mr.
Gentry's claim for permanent partial disability benefits. Tennessee Code Annotated
section 50-6-207(3)(A) allows permanent partial disability benefits to an employee "[i]n
case of disability partial in character but adjudged to be permanent." The amount of
benefits is "determined by multiplying the employee's impairment rating by four hundred
fifty (450) weeks."

       Franke produced Drs. Brian Petersen's and Jeffrey Hazlewood's opinions that Mr.
Gentry retained an impairment rating of zero percent to the body. It also produced
evidence that it paid $10,970.23 in permanent disability benefits after the date of MMI,
thus it would receive a credit in this amount should Mr. Gentry receive an award of
permanent partial disability benefits.

       Mr. Gentry did not produce evidence to rebut the ratings produced by Franke.
During argument, he complained about Dr. Petersen and other workers' compensation
doctors diagnosing him with Complex Regional Pain Syndrome and then changing that
diagnosis without seeing him. He additionally argued that Franke had not fairly treated
him because it did not pay him mileage and it seeks a credit for benefits paid while
authorized doctors fully restricted the use of his arm. Mr. Gentry also stated that he is
under the care of physicians treating him for Complex Regional Pain Syndrome, but he
did not produce those physicians' records to defend against Franke's motion.

        Mr. Gentry's failure to produce rebuttal evidence on the impairment-rating issue is
fatal to his defense against summary judgment. His argument falls into the category of a
statement of his "metaphysical doubt" about the facts produced by Franke. Thus, the
Court holds that he did not demonstrate the existence of specific facts that could support
a holding that the impairment rating for his work injury is other than zero percent. See
Payne, supra. Hence, the Court holds that Franke is entitled to summary judgment that
Mr. Gentry retains a zero-percent impairment rating.

       Given a zero-percent rating, Franke is also entitled to summary judgment that it
does not owe Mr. Gentry permanent partial disability benefits. Subsection 50-6-
207(3)(A) requires the multiplication of an employee's impairment rating by 450 weeks
and the applicable compensation rate to calculate an employee's vocational impairment.
Because zero percent times 450 weeks times the applicable compensation rate is zero, the
Court grants Franke summary judgment on the issue of permanent partial disability
benefits.

                               Summary Judgment-Date ofMMI

     The court now turns to the issue of whether Franke is entitled to summary
judgment as to MMI. Franke provided a statement signed by Dr. Petersen indicating that
Mr. Gentry attained MMI on July 28, 2017, and included this fact in its Statement of

                                            3
Undisputed Facts to which Mr. Gentry failed to respond. Franke also produced a
statement signed by Dr. Hazlewood on December 4, 2017, indicating his opinion that Mr.
Gentry attained MMI. 3 Mr. Gentry did not produce expert opinion to rebut the these
opinions, thus the Court holds that Franke is entitled to summary judgment that Mr.
Gentry attained MMI from his work injury on July 28, 2017.

                                           Future Medical Benefits

       Franke's motion concedes its statutory obligation to provide Mr. Gentry medical
care for his compensable injury. Thus, the Court orders that Franke provide Mr. Gentry
with authorized treatment of his compensable injury under the care of Dr. Petersen in
compliance with the Tennessee Workers' Compensation Law.

                                       Filing Fee and Statistical Data Form

       The Court taxes Franke and/or its carrier with the payment of the $150.00 filing
fee pursuant to Tennessee Compilation Rules and Regulations 0800-02-21-.07. Counsel
for Franke shall also file a Statistical Data form (SD-2) within ten days of this Order.

           It is so ORDERED.

           ENTERED August 31, 2018.




                                             Judge Thomas Wyatt
                                             Court of Workers' Compensation Claims




3
    Dr. Hazlewood did not set a specific date ofMMI.


                                                       4
                                  CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the Order was sent to the following recipients by
 the following methods of service on ~' 2018.
                                       ~M~~
Name                            Certified   First Class       Via   Via     Email Address
                                Mail        Mail              Fax   Email

Danny Gentry,                                   X                    X      Bj gentrv@hotmail.com
Self-Represented Employee                                                   312 9 th Avenue
                                                                            Fayetteville, TN 37334

Lee Anne Murray,                                                     X      leeamurray@feeneymurray.com
Employer Attorney                                                           shelia(@ieenevmurray .com



                                                    ~   a~m~~·~ft~·
                                                    PennySIU~
                                                                 - A- ~--~~0~~~~~
                                                                            r "''!
                                                    WC.CourtCierk@tn.gov




                                                          5
                        Compensation Hearing Order Ri ghl to Appeal:

     If you disagree with this Compensation Hearing Order, you may appeal to the Workers'
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers'
Compensation Appeals Board, you must:

    1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal," and file
       the form with the Clerk of the Court of Workers ' Compensation Claims within thirty
       calendar days of the date the compensation hearing order was filed. When filing the
       Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
       represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
       result in dismissal of your appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
      reporter must prepare a transcript and file it with the court clerk within fifteen calendar
      days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
      evidence prepared jointly by both parties within fifteen calendar days of the filing of the
      Notice of Appeal. The statement of the evidence must convey a complete and accurate
      account of the hearing. The Workers' Compensation Judge must approve the statement
      of the evidence before the record is submitted to the Appeals Board. If the Appeals
      Board is called upon to review testimony or other proof concerning factual matters, the
      absence of a transcript or statement of the evidence can be a significant obstacle to
      meaningful appellate review.

   4. After the Workers' Compensation Judge approves the record and the court clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
      party has fifteen calendar days after the date of that notice to submit a brief to the
      Appeals Board. See the Practices and Procedures of the Workers' Compensation
      Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court's
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann.§ 50-6-239(c)(7).
For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
                                Tennessee Bureau of Workers' Compensation
                                       220 French Landing Drive, 1-B
                                         Nashville, TN 37243-1002
                                               800-332-2667

                                          AFFIDAVIT OF INDIGENCY


I,                                                , having been duly sworn according to law, make oath that
because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - -- - - - - - --

3. Telephone Number: - - -- - - - --                     4. Date of Birth:

5. Names and Ages of All Dependents:

          · - -- - - - - -- - - - -- - - Relationship: - - - - - - -- - - --

              - - - - - - - - - - - - - - - Relationship: - -- - - - - - - - - -

        - - - - - - - - - - - - - - - - Relationship: - - - - - -- - - - --

        - - - - - - - - - - - - - - - - Relationship: ----~-------

6. I am employed by: - - - - - - - - - - - - - - - - - - - - - · - - - - - -

        My employer's address is: - - -- - - -- - - -- - -- - - - - - - - - -

        My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - -

7. My present monthly household income, after federal income and social security taxes are deducted, is:
$ _ _ _ __ __

8. I receive or expect to receive money from the following sources:

        AFDC            $            per month           beginning
        SSI             $            per month           beginning
        Retirement      $            per month           beginning
        Disability      $            per month           beginning
        Unemployment $               per month           beginning
        Worker's Comp.$              per month           beginning
        Other           $            per month           beginning



LB-1108 (REV 11115)                                                                               RDA 11082
 9. My expenses are:

        RenUHouse Payment $ _ __          per month     Medical/Dental $            per month

        Groceries        $           per month          Telephone       $           per month
        Electricity      $           per month          School Supplies $           per month
        Water            $           per month          Clothing        $           per month
        Gas              $           per month          Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car              $           per month
        Other            $          per month (describe:


10. Assets:

        Automobile              $ _ _ __
                                                        (FMV) - - - - - - --          --
        Checking/Savings Acct. $ _ _ _ __
        House                   $ __ ,_ __
                                                        (FMV) - - - - - - - - -
        Other                   $ _ _ _ __              Describe._ _ _ _ _ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.



APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ day of _ ___,·--- - - - - -' 20 _ __



NOTARY PUBLIC

My Commission Expires: _ _ _ _ _ _ __




LB-11 08 (REV I II 15)                                                                      RDA 11082